DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-toothed cylindrical centering region must be shown or the feature(s) canceled from the claim(s). Currently, applicant’s Figure 1 shows a region called the cylindrical centering region, but does not clearly show that the cylindrical centering region is a non-toothed region. Applicant’s Figure 1 is a partial sectional view, and the disclosure of the invention does not clearly describe the parts of Figure 1 that are in sectional view, and which are not. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4335779 C1 (Mercedes), in view of DE 10239393 A1 (Friedrichshafen), and further in view of US 2952999 A (Glover).
Regarding claim 1, Mercedes discloses a method for producing a shaft-hub connection for a connected motor vehicle shaft from a shaft component and a hub component (see Abstract), comprising the act of: 
transferring the shaft component (1) and the hub component (2) from a non-joined state (Fig. 1) into a joined state (Fig. 3) in which the shaft component and the hub component form a frictional shaft-hub connection (see merged translation on file, page 2 line 1), 
wherein 
an end of the shaft component has a toothed region (A) having teeth (4) with a tooth height H (see annotated Figure 1 below) and the hub component has a mating toothed region which is hollow- cylindrical (opening in hub 2), at least in some sections or completely, when in the non-joined state and has a mating region internal diameter d (see annotated Figure 1 below), 
the transferring act includes pushing the hub component onto the shaft component in a longitudinal direction to produce the frictional shaft-hub connection and in the process geometrically reproducing the toothed region in the mating toothed region (see NOTE below), 
the hub component is pushed onto the shaft component (see Fig. 3),
a centering section having a diameter (see annotated Figure 1 below) that enters the hub section during the connection of the shaft (1) and hub (2), and 
the centering region diameter is smaller than the toothed region diameter of the shaft (see Fig. 1).
NOTE: See in the merged translation on file, page 3 lines 28-41, that the shaft teeth create an interference fit with the hub teeth. Further, the shaft teeth cut the undersized hub gaps, and therefore geometrically reproduces the toothed region of the shaft within the hub.
Mercedes does not expressly disclose the hub component is pushed onto the shaft component, the mating toothed region passes over a cylindrical centering region of the shaft component having no toothing, the cylindrical centering region having an outer centering diameter D before coming into contact with the toothed region, 
the outer centering region diameter D is at most 0.2 mm and at least 0.005 mmPage 2 of 10Application No. 17/045,056 Attorney Docket No. 080437.PD625USsmaller than the mating region internal diameter d, 
the centering region has a longitudinal extent L in the longitudinal direction which is greater than 1 mm, and 
a supporting ring is arranged radially to an outer side of the hub component in the mating toothed region such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction.
However, Friedrichshafen teaches a cylindrical centering region (6) of the shaft component having no toothing (see Fig. 2), the cylindrical centering region having a sloped leading edge (see annotated Figure 2 below), the cylindrical centering region having an outer centering diameter D (d1) before coming into contact with the toothed region (5), and further that the outer centering diameter (d1) is less than the toothed region diameter of the shaft (d2), in order to initially align the shaft and hub until the toothed region of the shaft comes into contact with the hub (see attached translation, paragraph [0017] lines 2-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft hub connection of Mercedes, with Friedrichshafen, such that it comprises a cylindrical centering region of the shaft component having no toothing, the cylindrical centering region having a sloped leading edge, the cylindrical centering region having an outer centering diameter D before coming into contact with the toothed region, and further that the outer centering diameter D is less than the toothed region diameter of the shaft, in order to initially align the shaft and hub until the toothed region of the shaft comes into contact with the hub (see attached translation, paragraph [0017] lines 2-4).
The combination of Mercedes and Friedrichshafen still fails to teach the outer centering region diameter D is at most 0.2 mm and at least 0.005 mmPage 2 of 10Application No. 17/045,056Attorney Docket No. 080437.PD625US smaller than the mating region internal diameter d, 
the centering region has a longitudinal extent L in the longitudinal direction which is greater than 1 mm, and 
a supporting ring is arranged radially to an outer side of the hub component in the mating toothed region such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction.
Mercedes discloses the mating region internal diameter is larger than the toothed shaft region diameter (see merged translation on file, page 3 lines 34-37), and Friedrichshafen teaches the outer centering region diameter is smaller than the toothed shaft region diameter (see Fig. 2 of Friedrichshafen), and further that the centering region has a longitudinal extent L (A), therefore the combination teaches centering region diameter that is smaller than the mating region internal diameter, and further that the centering region has a longitudinal extent. 
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the distance between the outer centering region diameter D and the mating region internal diameter d, as well as the centering region longitudinal extent L) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes and Friedrichshafen, such that it comprises: 
the outer centering region diameter D is at most 0.2 mm and at least 0.005 mmPage 2 of 10Application No. 17/045,056Attorney Docket No. 080437.PD625US smaller than the mating region internal diameter d in order to provide a sturdy fit between the centering region of the shaft and the hub component, and further to have the teeth of Mercedes protrude past the centering region enough to interact with the hubs undersized grooves so that the teeth can cut the hub component and form the desired interference fit; and
the centering region has a longitudinal extent L in the longitudinal direction which is greater than 1 mm in order to provide a longitudinal extent with enough cylindrical surface area to sufficiently align the shaft within the hub before the toothed section of the shaft is inserted within the hub, which decreases stresses applied to the teeth of the shaft and hub.
Further, the combination of Mercedes and Friedrichshafen still fails to teach a supporting ring is arranged radially to an outer side of the hub component in the mating toothed region such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction.
However, Glover teaches a splined shaft (28), within a splined hub (18), for creating a rigid torque transmitting connection between a drive shaft and a hub (see Column 1 lines 15-19), and further teaches a supporting ring (32) arranged radially to an outer side of the hub component in the mating toothed region (30) such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction (see Fig. 2), in order to further secure the connection between the drive shaft and the hub while maintaining a rigid joint (see column 2 lines 30-33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes and Friedrichshafen, with Glover, such that it comprises a supporting ring that is arranged radially to an outer side of the hub component in the mating toothed region such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction, in order to further secure the connection between the drive shaft and the hub while maintaining a rigid joint (see column 2 lines 30-33). 

    PNG
    media_image1.png
    498
    765
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    399
    433
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 2, The combination of Mercedes, Friedrichshafen, and Glover teaches the method for producing a connected motor vehicle shaft according to claim 1 (see rejection of claim 1 above) having a longitudinal extent (6 of Friedrichshafen), but does not expressly teach as claimed that L is greater than or equal to 2 mm.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the length of the longitudinal extent L) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes, Friedrichshafen, and Glover, such that it comprises a longitudinal extent L that is greater than or equal to 2 mm in order to provide a longitudinal extent with enough cylindrical surface area to sufficiently align the shaft within the hub before the toothed section of the shaft is inserted within the hub, which decreases stresses applied to the teeth of the shaft and hub.
Regarding claim 3, The combination of Mercedes, Friedrichshafen, and Glover teaches the outer centering region (see annotated Figure 1 above of Mercedes) diameter D (see annotated Figure 1 above of Mercedes) is smaller than the mating region internal diameter d (see annotated Figure 1 above of Mercedes), but does not expressly teach as claimed wherein the outer centering region diameter D is at least 0.01 mm smaller than the mating region internal diameter d and the outer centering region diameter D is at most 0.1 mm smaller than the mating region internal diameter d.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the difference between D and d) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes, Friedrichshafen, and Glover, such that it comprises the outer centering region diameter D is at least 0.01 mm smaller than the mating region internal diameter d, and the outer centering region diameter D is at most 0.1 mm smaller than the mating region internal diameter d, in order to provide a sturdy fit between the centering region of the shaft and the hub component, and further to have the teeth of Mercedes protrude past the centering region enough to interact with the hub undersized grooves so that the teeth can cut the hub component and form the desired interference fit.
Regarding claim 4, Mercedes teaches a connected motor vehicle shaft (see Fig. 3, and see merged translation on file, Description section page 2 lines 3-7) produced by the method according to claim 3 (see rejection of claim 3 above).
Regarding claim 5, The combination of Mercedes, Friedrichshafen, and Glover teaches a tooth height H (see annotated Figure 1 above of Mercedes), and wherein the hub component (2 of Mercedes) in the region of the mating toothed region (B of Mercedes) has a toothing wall thickness (see annotated Figure 1 below of Mercedes), but does not expressly teach as claimed wherein the toothing wall thickness is of 20 times the tooth height H or less.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the tooth height in comparison to the wall thickness) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes, Friedrichshafen, and Glover, such that it comprises a wall thickness of 20 times the tooth height H or less, in order to provide a wall thickness thick enough to withstand the torsional forces applied, without having a hub with a needlessly large wall thickness that causes unnecessary weight in the system.

    PNG
    media_image3.png
    308
    714
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.
Regarding claim 6, The combination of Mercedes, Friedrichshafen, and Glover teaches the toothed region (5 of Friedrichshafen) has a tooth foot diameter Df (see NOTE below) that is smaller than the centering Diameter D (d1 of Friedrichshafen).
NOTE: The tooth foot diameter df corresponds to d3 of Friedrichshafen, see attached translation paragraph [0014] of Friedrichshafen.
Regarding claim 7 The combination of Mercedes, Friedrichshafen, and Glover teaches the toothed region (5 of Friedrichshafen) has a tooth foot diameter Df (see NOTE below) that is smaller than the centering Diameter D (d1 of Friedrichshafen).
NOTE: The tooth foot diameter df corresponds to d3 of Friedrichshafen, see attached translation paragraph [0014] of Friedrichshafen.
Response to Amendment
The amendment filed 12 October 2021 has been entered. Claims 1-7 have been amended. Applicants amendments to the claims overcome the previously set forth claim objections in the Non-Final Office Action dated 30 September 2021. Claims 1-7 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed 12 October 2021, with respect to DE 4335779 C1 (Mercedes) used as the base reference in the rejection of claims 1-7, have been fully considered but they are not persuasive.  Applicant’s arguments and remarks dated 12 October 2021 state that Mercedes “does not disclose or suggest the present invention’s cutting of counterpart teeth into a hub component which, in the non-joined state, has a region ‘which is hollow-cylindrical’ into which teeth are cut by the shaft component’s teeth” on page 8 of applicant’s arguments and remarks. Examiner respectfully disagrees. Mercedes discloses in the merged translation on file, page 3 lines 28-41, that the shaft teeth create an interference fit with the hub teeth. Further, the shaft teeth cut the undersized hub gaps, and therefore geometrically reproduces the toothed region of the shaft within the hub. By cutting the grooves of the hub, to accept the teeth of the shaft, the width of the shaft teeth is being geometrically reproduced within the hub. Further, the hub section has a mating toothed region which is hollow cylindrical, at least in some sections as seen in Fig. 1 of Mercedes, as claimed in the newly amended claim 1.
Applicant’s arguments and remarks with respect to the statement that Mercedes “does not disclose or suggest the claimed cylindrical centering region, i.e. a region ‘having no toothing’”, used in the rejection of claim(s) 1, have been considered but are moot because the new ground of rejection does not rely on the reference of Mercedes to teach a cylindrical centering region having no toothing. However, a new ground(s) of rejection is made in view of DE 10239393 A1 (Friedrichshafen), to teach a cylindrical centering region having no toothing, onto the shaft of Mercedes.
Applicant’s arguments with respect to the teaching reference JP 04140514 A (Ishiide) used in the rejection of claim(s) 5 and 7 have been considered but are moot because the new ground of rejection does not rely on the reference of Ishiide.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678